Terminal Disclaimer
The terminal disclaimer filed on 03/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,088,682 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, It is noted that Hsieh (US 9590640) appears to discloses an apparatus [see figs. 7] comprising: phase lock loop [700] to generate a clock [O-CLK] of a reference clock [PLLCLK]; a phase interpolator [702/704], the phase interpolator to receive the clock and to generate a sampling clock [Q-CLK/I-CLK] based on the clock; a phase detector [104] to generate an early or late indicator [PD1-PD6] according to a phase difference between the sampling clock and a data signal [IData]; and a control circuit [106] to generate control signals for the phase interpolator based on the early or late indicator [see col.3, In. 7-53], but do not appear to teach a delay line to generate a plurality of clock phases and a phase interpolator with integrated duty cycle correction.
Claim 9 is allowed because the prior art of record does not disclose nor render obvious wherein a transmission gate coupled to a gate terminal of the pull-up transistor, wherein the transmission gate is controllable by a first phase of a clock signal and is to pass a second phase of the clock signal to the gate terminal of the pull-up transistor as cited with the rest of the claimed limitations.
Claim 18 is allowed because the prior art of record does not disclose nor render obvious wherein a phase interpolator with integrated duty cycle correction as cited with the rest of the claimed limitations.
Dependent claims 2-8, 10-17 and 19-25 are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842